.Howe, J.,
concurring. I am not prepared to say that the pardon of *123t-lie Executive could legally release a party committed by a judge for purposes of coercion merely, and to enforce a private right; as a contumacious witness, a defendant in injunction under article 308, C. P., or a respondent in mandamus under article 843, C. P. It is highly probable that the element of private interest in the coercive process would prevent the State of Louisiana, through its Executive, from releasing the prisoner. 4 Blackstone, 285.
But there is no such element in this case. The relator has been merely convicted in a summary way of an offense, and imprisoned for a specific period. Ho had been declared an offender, and the State alone is interested in his punishment as a satisfaction to her injured dignity, and an example to other citizens.
But if the State, through her judiciary, and simply in her own interest, imprison a citizen, it is plain that the State acting through her Executive can remit the penalty. 4 Smedes & Marshall 751; 4 Wallace 380. It is the State of Louisiana alone who acts in both instances, and not the individual who happens to be judge or governor.
I therefore concur in the decree.
Justices Howell and Wyly, were not present at the hearing of this cause.